The relator, Holman (upon complaint), was arrested in Grayson County for soliciting orders for photographs, pictures, etc., without paying the license required by Art. 5049, New Rev. Civ. Stat., 1895. He applied to the County Judge of Grayson County for a writ of habeas corpus, and upon an order of that court was remanded to the custody of the officer, from which judgment he appeals to this court. The proof showed that he was operating this business as the agent of a corporation situated in the city of Chicago, Ill, and that said corporation had no place of business in Texas. The question arises as to whether the State of Texas could tax this business under the circumstances of this case. This precise question was decided in the case of Brennan v. City of Titusville, 153 U.S. 289, 14 Sup. Ct., 829. The facts in the Brennan case are substantially the same as the facts in this case. A unanimous court held that such a tax was a tax upon interstate commerce, and therefore unconstitutional. The judgment is reversed, and the relator discharged.
Reversed and Relator Discharged.